DETAILED ACTION
	Claims 1-8, 12-14, 16-26, 29-38, and 40 were pending; claims 16-21 have been canceled; claims 1-2, 22-23, 32, 36 were amended.
	Claims 1-8, 12-14, 22-26, 29-38, and 40 are pending and are the subject of the Office Action below.

Priority
The instant application, filed September 27, 2017 is a division of 14/193,632, filed February 28, 2014, now abandoned and having 1 RCE-type filing therein claims priority from Provisional Application 61/771441, filed March 1, 2013 and from Provisional Application 61/828942, filed May 30, 2013.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted January 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Claim Rejections - 35 USC § 103
(Maintained)
Claims 1-8, 12-14, 22-26, 29-38, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable by Ebrahim et al. “Statins for all by the age of 50 years?” Lancet 2012 (380) 545-547; Manku, US 2010/0278879 published November 4, 2010 in the IDS; Bonnet et al. Clinical Therapeutics 2008, 30, 12, 2298-2313 published December 2008; and ANCHOR Results The American Journal of Cardiology 2011 (108) 682-690 in the IDS; and Braeckman et al. Clinical Drug Investigation 2015 (35) 45–51; and DiSpirito et al. Expert Opinion on Pharmacotherapy 2008 (9) 2939-2945.
Applicants’ claim 1 is directed towards a method of reducing triglycerides in a subject having a fasting baseline triglyceride level of at least 500 mg/dl and on atorvastatin therapy, the method comprising co-administering to the subject about 80 mg per day of atorvastatin and about 4 g per day of a pharmaceutical composition comprising at least about 96%, by weight of all fatty acids (and/or derivatives thereof) present, ethyl eicosapentaenoate, wherein the pharmaceutical composition is present in a capsule shell, and wherein the pharmaceutical composition is administered to the subject for a first time period before co-administering the atorvastatin and the pharmaceutical composition to the subject for a second time period.
Claim Interpretation: Applicant’s claim requires a patient having a fasting baseline triglyceride level of at least 500 mg/dl, this is a level considered “very high” relative to a normal healthy person (< 150 mg/dl). As such this patient is considered as severe hypertriglyceridemia. Having very high triglycerides has been linked to a higher chance of developing heart disease and having a heart attack or stroke. While research is still underway to uncover the exact relationship between triglycerides and cardiovascular disease, we know that very high levels tend to cluster with other risk factors including being obese, high blood pressure, and high cholesterol. No other patient characteristics are required, simply very high triglycerides.
 The claim requires the administration of 80 mg per day of atorvastatin, a drug specifically designed for the lowering of cholesterol, as such one might infer the patient has been diagnosed with high cholesterol. Though this is not required, by the claim.

Lastly the claim requires that wherein AMR101 is administered to the subject for a first time period before co-administering the atorvastatin and AMR101 to the subject for a second time period. As such the claim requires a dose of AMR101, prior to dosing both AMR101 and atorvastatin dosed together. Note however, the time period is not limited, as such could simply be right before taking another pill. The time period reads on 1 second to years. 
Most importantly, the claim reads on a patient who comes to the doctor’s office and is diagnosed with severe hypertriglyceridemia. The patient is given AMR101 to lower the patient’s triglyceride level. Then over time, any time period, the patient develops or is diagnosed with high cholesterol. At which point the patient is given atorvastatin to manage high cholesterol. The drugs are then given together, or co-administered. 
The claim also reads on a patient with severe hypertriglyceridemia and high cholesterol who is taking “any other medication than atorvastatin” for high cholesterol, starts taking AMR101 to lower the patient’s triglyceride level, and then is switched to atorvastatin to control the high cholesterol (this would be motivated by clinical data showing that AMR101/ atorvastatin does not have a negative drug-drug interaction (Braeckman and the ANCHOR Study).
The claim also reads on a newly diagnosed patient with severe hypertriglyceridemia and high cholesterol who starts taking AMR101 to lower the patient’s triglyceride level, and then 5 seconds later takes atorvastatin to control the high cholesterol. The fact that the time period is not limited to a longer period makes this interpretation possible.
Rejection: At the time the invention was made the art through extensive clinical trials and studies shows atorvastatin therapy (Lipitor) was safe and effective in many patient populations and that a maintenance dose between 10 mg to 80 mg orally once a day was routine and conventional. Also, the medical profession has argues that nearly all patients over 50 years of age would benefit from a generic statin treatment, see Ebrahim.
Manku teaches AMR101, a capsule shell containing 500mg of ethyl eicosapentaenoate. Manku teaches that the ethyl eicosapentaenoate compositions contain less than about 1% of any individual fatty acid other than ethyl eicosapentaenoate, see claim 3. Manku teaches treating all levels of fasting triglycerides. [0073] In another embodiment, the subject or subject group being treated has a baseline triglyceride level (or median baseline triglyceride level in the case of a subject group), fed or fasting, of at least about 300 mg/dl, at least about 400 mg/dl, at least about 500 mg/dl, at least about 600 mg/dl, at least about 700 mg/dl…
Bays states that AMR101 is an omega-3 fatty acid agent containing >96% eicosapentaenoic acid ethyl ester and no docosahexaenoic acid. Bays shows dosing of 2g and 4g per day.
Braeckman shows that the pharmacokinetics of atorvastatin does not change with the administration of AMR101, the known composition meeting all the limitations of the instant claims. This reference shows the inherent properties of AMR101.
So the art clearly shows that AMR101 is known in the art prior to the instant invention. Next looking to the ACHOR study slide we see that AMR101 was co-administered with atorvastatin, see slide 8. 
We also see from DiSpirito the co-administration of 4 g of Prescription omega-3-acid ethyl esters (P-OM3) with 80 mg atorvastatin daily. Showing the ideal dose of atorvastatin in the combination with omega 3 esters.
 Bonnet is also brought in to show that 80 mg atorvastatin is dosed in patients with high TG. This is the same patient population of the ANCHOR study, The ANCHOR study is silent on the dose of atorvastatin.
Since 80 mg dose of atorvastatin is used to treat high cholesterol and high TG, as AMR101 is known to treat the same population with co-administration. A person of ordinary skill in the art would have a reasonable expectation of success in starting AMR101 to treat their triglycerides, then later taking atorvastatin later to control an elevated cholesterol when diagnosed; therefore combining the standard 80 mg dose of atorvastatin with the standard 2g or 4 g dose of AMR101 for co-administration. Therefore the instant invention was prima facie obvious at the time it was made.
Applicant’s dependent claims simply recite inherent properties of the obvious combination of 80 mg dose of atorvastatin with the standard 2 g or 4 g dose of AMR101. If Applicant believes the dependent claims actually avoid this obvious species, then Applicant would need to provide a showing that this obvious combination does not have the properties outlined in the dependent claims.
Response to Arguments: Applicant’s argument is directed to the timing of the administration of the two drugs. Applicant states that the examiner has not established a prima facie case of obviousness relative to the time of co-administration after the administration of AMR101. There are 2 reasons this argument is not persuasive, the first is that the time period is broad and reads on subsequently taking the first dose. As such the argument is not convincing in light of the timeframe. The second reason the argument is not persuasive is that the starting of AMR101 prior to a co-administration is easily understood in the art, as a doctor would clearly prescribe AMR101 for triglycerides, then add atorvastatin later to treat high cholesterol. The art clearly demonstrates the two drugs are compatible and work in combination. As such this is an obvious embodiment based on the art of record.
Applicant argues next, that because the ANCHOR study included patients with a normal range, that this somehow negates the teaching of treating patients with high TG. This of course is not correct, as the study treated multiple types of patients. Moreover the Manku reference clearly includes using AMR101 for high TG, as such this argument is misplaced.
Applicant argues that the Braeckman reference is not prior art, and therefore the rejectin is improper. The Braeckman reference is simply evidence to show inherent properties of the drugs. The reference shows the two drugs inherently do not interact with each other. This reference is not relevant to the prima facie case of obviousness rejection. As such the argument is not persuasive.  
Lastly, Applicant argues that the mere fact that references can be combined or modified does not render the combination obvious. This arguemtn however seems to forget that the lead reference already combined AMR101 with statins, as such the dose is the only missing issue. This issue is resolved by the secondary references, as such this argument is not persuasive. As the combination is taught in the art.
 
Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/Examiner, Art Unit 1629       

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629